5 F.3d 531NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
G. T. CONTRACTORS, INC., Appellant,v.NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH,PENNSYLVANIA and AIG Aviation, Inc. Appellees.
No. 93-1076.
United States Court of Appeals,Eighth Circuit.
Submitted:  September 13, 1993.Filed:  September 29, 1993.

Before HANSEN, Circuit Judge, LAY and BRIGHT, Senior Circuit Judges.
PER CURIAM.


1
Following an airplane crash that killed all five passengers, G. T. Contractors, Inc.  (GT), the owner of the plane, brought this declaratory judgment action against the defendants seeking insurance coverage for the physical loss of the airplane and for any wrongful death liability claims that might arise from the deaths of the passengers.  GT appeals from the judgment of the district court,1 entered on a special jury verdict, which found (1) that coverage under the policy was void due to material misrepresentations made by GT in the application for coverage, and (2) that at the time of the accident, GT's pilot did not have a sufficient amount of logged flying time to satisfy the policy's condition precedent to coverage.  Having carefully considered the record, we find that there was sufficient evidence of material misrepresentation to support the jury verdict and that the district court did not err in admitting evidence that supported a finding that GT's pilot had insufficient flying hours to qualify for coverage.  Accordingly, we summarily affirm the judgment of the district court.  See 8th Cir.  R. 47B(2) & (4).



1
 The Honorable Bruce M. Van Sickle, Senior United States District Judge for the District of North Dakota sitting by designation in the Western District of Arkansas